Citation Nr: 0733871	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  03-05 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from December 1969 to January 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  In July 2003 the veteran indicated that 
he no longer desired a hearing on this matter.

This case was previously before the Board in February 2005.  
The February 2005 Board decision denied entitlement to 
service connection for hearing loss and remanded the issue on 
appeal for compliance with the VCAA.


FINDING OF FACT

Tinnitus was not shown in service or within a year of 
discharge from service, and the objective medical evidence 
fails to establish a nexus or link between any current 
tinnitus and any incident of the veteran's active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in June 2005 and September 2006, the 
veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA correspondence 
has informed the veteran that he should submit any medical 
evidence pertinent to his claim.  The September 2006 VA 
letter also advised the veteran of the criteria for 
consideration in the assignment of an effective date, and/or 
disability rating, in the event of award of the benefit 
sought.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

While complete VCAA notice was not provided to the veteran 
prior to the initial adjudication, the claim has been 
adjudicated after he received all critical notice, and he has 
had an opportunity to respond (see May 2007 supplemental 
statement of the case).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of the claim, and to respond to VA notices.  The procedure 
outlined is not at odds with the principles espoused in 
Pelegrini.  

Duty to Assist

The veteran's service medical records and personnel records 
are associated with the claims file, as are VA treatment 
records and a report of VA examination that has addressed the 
medical questions at issue.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  During the 
course of the appeal the veteran has indicated that he has 
received pension, disability, and Social Security payments.  
He has attributed these payments to unrelated disability such 
as blindness and back problems.  The veteran has not 
indicated that he has ever received any payments in 
conjunction with tinnitus, and, in fact, essentially 
indicated in his March 2003 substantive appeal that he had 
never been treated for tinnitus.  In the circumstances of 
this case, additional efforts to assist him in obtaining such 
records would serve no useful purpose.  The veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claim.

Legal criteria

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and tinnitus (as 
an organic disease of the nervous system) becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The veteran asserts that he developed tinnitus as a result of 
exposure to artillery fire during service.  The veteran's 
representative has suggested that the veteran's tinnitus may 
be related to antibiotic treatment received during service.

Service medical records show no complaints of tinnitus.  The 
December 1971 service discharge examination report indicates 
that the veteran's ears were clinically evaluated as normal.

A December 1987 VA examination (box 33a) noted no findings or 
complaints related to tinnitus.  A February 1998 VA 
audiological examination noted bilateral tinnitus.  The 
veteran indicated that he had spent two years with an 
artillery unit.

The veteran was afforded a VA audiological examination in 
March 2002.  At that examination, the veteran indicated that 
he was exposed to artillery fire during his service and had 
also been exposed to noise associated with his 18 years of 
work as a diesel engine mechanic.  In discussing the etiology 
of the veteran's tinnitus (and hearing loss), the examiner 
stated (paragraph D4) as follows:

Two audiograms [from service] obtained in 
December of 1969 and 1971 revealed a 
slight impairment and thresholds within 
normal limits respectively.  If these 
data are valid his claim for [service 
connection for] hearing loss more likely 
than not is attributed to occupational 
sources of noise exposure.

At a March 2002 VA ear disease examination, the veteran 
stated that during service he was exposed to loud artillery 
noise, including gunfire, mortar fire, and bombing.  He 
stated that he did wear ear plugs.  Following service he 
worked as a diesel mechanic for 21 years.  He indicated that 
the noise exposure as a mechanic was not as intense as that 
during military service.  The veteran had first noted hearing 
loss 12 to 15 years prior.  The diagnosis included tinnitus.  
The examiner noted the comments from the March 2002 VA 
audiological examiner.

As noted, the veteran's service discharge examination report 
reflected that the veteran's ears were clinically evaluated 
as normal.  The evidence of record reveals that the first 
medical evidence of tinnitus was in February 1998.  Even 
conceding that the veteran sustained acoustic trauma in 
service, the record contains no medical evidence relating the 
veteran's tinnitus to his period of service.  38 U.S.C.A. 
§ 1154(a).  Instead, the March 2002 VA examiner essentially 
indicated that the veteran's tinnitus was likely related to 
occupational noise exposure.  In short, there is no competent 
medical evidence or opinion indicating that the veteran's 
tinnitus is related to service.  The Board further observes 
that no health professional has suggested any relationship 
between the veteran's tinnitus and any antibiotic treatment 
the veteran has received.

To the extent that the veteran may be claiming tinnitus as a 
result of combat, the Board notes that the provisions of 38 
U.S.C.A. § 1154 do not obviate the requirement that a veteran 
must submit medical evidence of a causal relationship between 
his current condition and service.  Libertine v. Brown, 9 
Vet. App. 521, 524 (1996).  That is, even assuming combat 
status, the veteran must provide satisfactory evidence of a 
relationship between his service and tinnitus.  38 U.S.C.A. § 
1154(b).  He has not done so in this case.

Since the medical evidence of record fails to indicate that 
the veteran experienced tinnitus during service, within a 
year of discharge from service, or that his current tinnitus 
is related to service, service connection for tinnitus is not 
warranted.

While the Board has reviewed the veteran's statements, a 
layperson is generally not deemed competent to opine on a 
matter that requires medical knowledge, such as the question 
of whether a chronic disability is currently present or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit a 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


